DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 6/24/2022 have been fully considered but they are not persuasive.
Applicant argues that the term “collimated” is a term of art.  Applicant cites Hecht, Lal and Jenkins, but does not provide copies of said references, specific locations within said reference where to look for evidence of the assertion, or even a direct quote from said references.  Therefore, the references of Hecht, Lal and Jenkins cannot be fully evaluated.
In Applicant’s Remarks, Page 8, second Paragraph, Applicant recites, without evidence, that a collimator is an optic that can be used to do many things.  Thereafter, Applicant appears to imply that the term collimator is different in type that the term collimation and therefore the teachings of Chen et al. should not be relevant to the definition of collimation/collimated.  
However, as seen in the attached dictionary definition of “collimator,” retrieved from thefreedictionary.com on 7/27/2022, a collimator is a “device capable of collimating radiation” (1st definition) or “an optical system that transmits parallel rays of light. (third definition, second part).  Therefore, collimator, as a device capable of collimating radiation and taught by Chen et al. as being a device that narrows a beam of particles or waves, would result in a collimated beam being a narrowed beam of particles or waves.  Furthermore, the second definition including only parallel transmission, taken in combination with Chen et al., which teaches a collimator is a device that narrows a beam of particles or waves, it is clear that the terms collimator also suffers from the same issue as that of collimation/collimated of some definitions use the term to mean parallel and some definitions use the term more broadly. 
Applicant argues that Hecht, Lal and Jenkins should serve as the arbiter of the definition of the term of art for collimated and that the references previously cited by the Examiner are merely Applicant’s being their own lexicographer in their own respective applications.
However, as seen in MPEP §2111.1(III), third paragraph, “[i]t is also appropriate to look to how the claim term is used in the prior art, which includes prior art patents, published applications, trade publications and dictionaries.” (emphasis added)
It appears that Applicant might be using the term “collimated beam” to mean a beam made of entirely parallel light rays.  However, while collimated is sometimes used to mean a beam of entirely parallel light rays, the term collimated also includes the scope of a fair amount of divergence or even a mere narrowing of the light, as seen in the below references:
Chen et al. (US PGPub 2011/0076023 A1) discloses that “A collimator is a device that narrows a beam of particles or waves.  To “narrow” can mean either to cause the directions of motion to become more aligned in a specific direction (i.e. parallel) or to cause the spatial cross section of the beam to become smaller. (Paragraph 30)
Bueeler et al. (US PGPub 2013/0170220 A1) defines “collimated beam” for the purposes of its disclosure as a light field having a divergence substantially equal to 0 degrees (Paragraph 27).
Wang (US PGPub 2007/0081331 A1) recites a collimated beam has divergence of less than 10 degrees (Paragraph 15).
Okada et al. (US PGPub 2007/0041199 A1) discloses collimation is shaped into parallel rays with a divergence angle of 30 degrees (Paragraph 43)
Morejon et al. (USPN 8,508,126 B1) discloses collimated light beam with divergence less than 40 degrees FWHM.  (Col. 4, line 59-65).

Furthermore, it appears that the specification considers collimation to be the broader scope of mere narrowing of the beam as element #26, described as an input collimator portion, and the beam is not converted to rays of a beam that are parallel to each other.  As seen in Applicant’s own specification, Page 7, line 27, element #26 is described as “an input collimator portion,” notably not an input substantial collimator portion.  As seen in Applicant’s Fig. 8, not all light rays of the beam are made to be absolutely parallel, as there is still some spread at least in the light rays that do not interact with the sidewalls of input collimator 26.  Therefore, it appears that Applicant’s own use in the specification of the term collimator contradicts Applicant’s argued use of the term collimated, since Applicant’s own collimator does not make all of the rays of a beam parallel to each other.
Even assuming arguendo that Hecht, Lal and Jenkins were to state that collimated means only parallel light rays, which has not been factually established, as the references have not been provided by Applicant, as discussed above, the evidence cited by the Examiner including prior art patents and published applications, as well as Applicant’s own specification must also be taken into account as seen in MPEP §2111.1.  Therefore, the evidence taken as a whole shows that the term collimated is sometimes used to mean a beam of entirely parallel light rays, but other times the term collimated also includes the scope of a fair amount of divergence and other times means that the light beam has been narrowed.  
As discussed previously, the determination of the scope of the claim is further muddied by the use of “substantially” collimated in the claims.  Applicant argues that the modifier “substantially” is not indefinite.  While the term substantially is not indefinite as a per se rule, when a term of degree is used in the claim, the examiner should determine whether the specification provides some standard for measuring that degree.  As discussed in the 112(b) rejection, the specification does not provide a standard for ascertaining the requisite degree.  See MPEP §2173.05(b)(I).  How much deviation is allowable for it to be substantially collimated?  Can the light be collimated in one direction (horizontal), but not collimated in another direction (vertical)?  
Therefore, as the term must be given its broadest reasonable interpretation, and based on the evidence as a whole of what one having ordinary skill in the art would consider the term “collimated” to mean, as discussed above, the term “substantially collimated” has been interpreted to include the input portion narrows the beam in any of the meanings discussed by Chen et al., above OR if the light has divergence of less than 40 degrees.

Applicant argues that the other rejections to the terminology have been rectified.  However, insofar, as this relates to the 112(a) rejection, this is not persuasive for the same reasons discussed above.
Furthermore, Applicant has not explicitly addressed the 112(b) rejection of claim 12.  Therefore, this rejection is also maintained.

Applicant argues that the applied prior art fails to teach a light input providing a substantially collimated beam as output and a light output portion configured to receive the light output from the light input portion and emit a shaped beam.
Applicant argues that the applied prior art references fail to teach a substantially collimated beam as output from the light input portion and the light output portion being configured to receive the substantially collimated beam.  Nevertheless, as seen in annotated Fig. 7 of Okada (US PGPub 2012/0147591 A1), the input portion form a substantially collimated beam, which is passed to the output portion.  As seen in the annotated Fig., the input portion and output portions are labelled for the sake of clarity on the Examiner’s choice of sections.

    PNG
    media_image1.png
    585
    630
    media_image1.png
    Greyscale
Annotated Fig. 7 
Kreysar et al. also satisfies this claim language with similar choice of sections.
Similarly, Nagabuchi et al. teaches input portion that collimate the beam that is passed to the output section.
 
    PNG
    media_image2.png
    298
    484
    media_image2.png
    Greyscale
Annotated Fig. of Nagabuchi
   
Applicant argues that the prior art does not teach a transparent body including reflection surfaces at which light may be reflected due to total internal reflection.  
It appears that Applicant’s may not have a full understanding of total internal reflection.  As seen in the previously provided “Total Internal Reflection,” retrieved from the Wayback machine having date 2/27/2014, Page 2, Paragraph beginning “The phenomenon observed…” recites that “Total internal reflection, or TIR as it is intimately called, is the reflection of the total amount of incident light at the boundary between two media.” (emphasis added)  Therefore, when Okada ‘774 discloses the entirety of the lens body 30 as transparent material (Paragraph 37) and that the surfaces, such as 31c, 31d, 32b, 32c, 33b are total reflection surfaces (Paragraphs 39, 44, 49), wherein the surfaces 31c, 31d, 32b, 32c, 33b are part of the lens body (Paragraphs 39, 44, 49, surfaces are part of optical systems 31, 32, 33, which are part of lens body Paragraph 37), it is clear that Okada ‘774 means the entirety of lens body 30 is transparent and the boundary between the lens and the exterior environment, such as air, form the boundary between two media that causes the Total Internal Reflection.  One having ordinary skill in the art would NOT consider the surfaces 31c, 31d, 32b, 32c, 33b to be a disclosure of a further material such as a metal reflective element on the surfaces of the lens body because metal materials would have some amount of absorption of the light, as is well-known in the art and are therefore NOT total reflectors.  Therefore, when Applicant argues that Okada ‘774 that the surfaces 31 (presumably meaning 31c, 31d) are not taught as being transparent material, this argument does not make logical sense, since the disclosure would convey to one having ordinary skill in the art that the transparent material is the reason that surfaces 31c, 31d, 32b, 32c, 33b are total internal reflection surfaces.
It appears that Applicant is arguing that since Okada ‘591 Paragraph 39 recites that the third/fourth total reflection surface 32b/32c is configured as a through hole H2/H3 penetrating the lens body, that the reflection surface is in the hole and not the transparent body.  However, as discussed above, the total internal reflection surface is formed at the boundary between two different materials.  Therefore, one having ordinary skill in the art would understand that when Okada ‘591 is discussing the total reflection surface 32b, 32c, that while it refers to a hole H2, H3, that it actually refers to the hole penetrating the lens body, i.e. the formation of the interface between the lens and the whole make up the total reflection surface.  Similarly, while claim 1 recites that the transparent body has reflection surfaces at which light is reflected due to total internal reflection, one having ordinary skill in the art would understand that the surfaces must necessarily be at the boundary between the surface of the transparent body and an adjacent material.  Furthermore, even if surfaces 32b and 32c were to not satisfy the claimed reflection surfaces, Okada ‘591 additional has surfaces 31c, 31d, 33b that serve as total reflection surfaces.
Furthermore, Applicant argues that the teachings of Okada do not cure the material of Kreysar and Nagabuchi et al.  As a side note, the Okada ‘591 of the 102 rejection is a related, but different reference than the Okada ‘774.
Furthermore, given the absence of a disclosure of the material for the lens body by the primary references Kreysar et al. and Nagabuchi et al., one having ordinary skill in the art would look to the prior art for guidance as to workable materials used as a lens body that achieve total internal reflection.  Therefore, given that Okada ‘774 recognizes the use of transparent material for the lens body is suitable for use with total reflection surfaces, one having ordinary skill in the art at the time of the invention would find it obvious to use transparent material since the selection from among known suitable materials for their known purposes is generally within the abilities of one having ordinary skill in the art.  Furthermore, as a transparent material will not diffuse the light, as is well-known in the art, the transparent material will decrease the loss of light due to diffusion as compared to a translucent material, as is well-known in the art.
	Furthermore, a different rejection in view of Okada ‘591 makes similar disclosure to that of Okada ‘774, but this disclosure also conveys to one having ordinary skill in the art the claimed limitation of the transparent body including reflection surfaces at which light may be reflected due to total internal reflection. (Paragraphs 34, 35, 38, 41)
	The Examiner notes that it appears that Applicant may be arguing that the term reflection surfaces is an entirely separate transparent material from that of the body of the lens.  However, as seen in Applicant’s Specification, Page 6, lines 3-8, “The body may include reflection surfaces at which light may be reflected due to total internal reflection…the entire beam shaping arrangement may be comprised of a single transparent body” and at Page 7, lines 31-33, “Exterior surfaces of the TIR body 14 can serve as reflection surfaces for light guided within the TIR body if struck by light at an angle below the angle of total reflection.”  Therefore, Applicant’s own specification implies that reflective surface is not a further material layered onto the body, but merely the boundary between the body and external medium (such as air) that forms the reflection surfaces.  Therefore, Applicant’s own embodiment appears to be merely a transparent body that has TIR reflection surfaces due to the interface between the body and the external medium.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites that the light input portion provides “a substantially collimated beam as output.”
As seen in Applicant’s remarks, Page 10, first paragraph, Applicant argues that collimated is when the rays of a beam are parallel to each other.  
As seen in the 112(b) rejection below, it is unclear what the scope of “substantially collimated” entails.  Insofar as the term means a beam with rays that are parallel to each other or a beam with rays that are substantially parallel to each other, the specification as originally filed does not convey to one having ordinary skill in the art that the inventor(s) had possession of the claimed invention.  
As seen in Applicant’s Figs. 1 and 2, the input collimator portion narrows the spread of some of the rays of the beam.  However, as seen in Fig. 8, the rays that do not encounter the sidewalls of the input collimator portion spread out.  Therefore, while Applicant is arguing that collimated means parallel, the original specification does not teach parallel rays or even substantially parallel rays.  Therefore, insofar as Applicant’s alleged scope of collimated means that the beam has parallel rays, it would not accurately describe Applicant’s originally disclosed invention.
Claims 2-13 are dependent on claim 1 and contain the same deficiencies.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites that the light input portion provides “a substantially collimated beam as output.”
It appears that Applicant might be using the term “collimated beam” to mean a beam made of entirely parallel light rays.  As seen in Applicant’s remarks, Page 10, first paragraph, Applicant argues that collimated is when the rays of a beam are parallel to each other.  
This scope appears to be contrary to the teachings of the specification as originally filed.  As seen in Applicant’s Figs. 1 and 2, the input collimator portion narrows the spread of some of the rays of the beam.  However, as seen in Fig. 8, the rays that do not encounter the sidewalls of the input collimator portion spread out.  Therefore, while Applicant is arguing that collimated means parallel, the original specification does not teach parallel rays or even substantially parallel rays.  Therefore, even if Applicant’s alleged scope collimated means that the beam has parallel rays, it would not accurately describe Applicant’s disclosed invention.  
However, while collimated is sometimes used to mean a beam of entirely parallel light rays, the term collimated also includes the scope of a fair amount of divergence, as seen in the below references:
Chen et al. (US PGPub 2011/0076023 A1) discloses that “A collimator is a device that narrows a beam of particles or waves.  To “narrow” can mean either to cause the directions of motion to become more aligned in a specific direction (i.e. parallel) or to cause the spatial cross section of the beam to become smaller. (Paragraph 30)
Bueeler et al. (US PGPub 2013/0170220 A1) defines “collimated beam” for the purposes of its disclosure as a light field having a divergence substantially equal to 0 degrees (Paragraph 27).
Wang (US PGPub 2007/0081331 A1) recites a collimated beam has divergence of less than 10 degrees (Paragraph 15).
Okada et al. (US PGPub 2007/0041199 A1) discloses collimation is shaped into parallel rays with a divergence angle of 30 degrees (Paragraph 43)
Morejon et al. (USPN 8,508,126 B1) discloses collimated light beam with divergence less than 40 degrees FWHM.  (Col. 4, line 59-65).
It is unclear where the metes and bounds of “collimated beam” are.  Does the beam need to have some limited, unspecified amount of divergence?  Does the beam merely need to be collimated, i.e. narrowed in the definition discussed by Chen?  This is further complicated by the inclusion of the modifier of substantially,” which is discussed below.
The term "substantially" in claim 1 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Is the term substantially being applied to mean the rays are very close to parallel?  How close is very close?  Is the term substantially being applied to mean that the beam is narrowed more than just a nominal amount?  How much narrowing is sufficient?  Applicant’s Figs. 1, 2 and 8 show some narrowing, but this is not considered to be substantially parallel by the Examiner, even though it appears to be to Applicant, based on Applicant’s remarks.  Therefore, there appears to legitimate disagreement as to the metes and bounds as to the scope of the term “substantially” as used in the claims. 
Applicant’s Fig. 1 shows some collimation by the collimator 26 in the lateral direction, but this collimation appears to be disrupted by surfaces 40a, 40b.  Further, Fig. 2 shows substantially divergence by portion 34.  Is this substantially collimated?  Or is the substantially collimation only applied to the lateral direction? 
While Applicant can be their own lexicographer, as argued on Applicant’s remarks, to act as their own lexicographer, the Applicant must clearly set forth a special definition of a claim term in the specification that differs from the plain and ordinary meaning it would otherwise possess.  The specification may also include an intentional disclaimer, or disavowal of claim scope.  See MPEP §2111.01(IV).  Therefore, even though Applicant is now arguing that the scope of the term collimated should be parallel rays in a beam, this fails to satisfy the requirements for Applicant to be their own lexicographer as it fails a) to clearly set forth a special definition of a claim term in the specification.   Furthermore, it appears that the specification considers collimation to be the broader scope of mere narrowing of the beam as element #26 is an input collimator portion and the beam is not converted to rays of a beam that are parallel to each other.
For the purposes of examination, the term “substantially collimated” will be examined as though the input portion narrows the beam in any of the meanings discussed by Chen et al., above OR if the light has divergence of less than 40 degrees.
Claims 2-13 are dependent on claim 1 and contain the same deficiencies.

Claim 12 recites “the first and second beam portions are directed to be at least substantially parallel to the central beam portion…”  The first beam portion is the central beam portion.  How can a beam by parallel with itself?  It appears that the incorrect recitation is made by oversight and instead “the first and second beam portions” should be - -the first and second peripheral beams- - OR - -the second and third beam portions- -.  For the purposes of examination, “the first and second beam portions” will be examined as though they recited - -the first and second peripheral beams- -.

	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okada (US PGPub 2012/0147591 A1, hereinafter Okada ‘591).
	As to claim 1, Okada discloses (Figs. 3, 6 and 7) a lighting arrangement including a light source 20, and at least one beam shaping arrangement 10 including a light input portion (See annotated Fig. 7) configured to receiving light emitted from the light source 20 and providing a substantially collimated beam as output (Figs. 6, 7, Paragraphs 35, 37, 38, 41, parallel to optical axis), a light output portion (See annotated Fig. 7) configured to receive the light output from the light input and emit a shaped beam, the light output portion being spaced from the light input portion (See annotated Fig. 7) and comprising a central output portion (corresponding to Ray1) and a peripheral output portion (Corresponding to Ray2 and Ray3), the peripheral output portion being laterally outward relative to the central output portion (Fig. 7), and a transparent body 30 (Paragraph 34 at least part between input and output sections as denoted in Annotated Fig. 7), including reflection surfaces 31c, 31d, 32c, 32b, 33b, at which light may be reflected due to total internal reflection (Paragraphs 35, 38, 41), the light input portion, light output portion and transparent body dividing the received light into at least a central ray1 and a peripheral beam portion ray2, ray3 which converge towards the light output portion with the central beam portion ray1 directed to the central output portion and the peripheral beam portion ray2, ray3 directed to the peripheral output portion (Figs. 6 and 7).

    PNG
    media_image3.png
    375
    432
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    362
    548
    media_image4.png
    Greyscale


    PNG
    media_image1.png
    585
    630
    media_image1.png
    Greyscale
Annotated Fig. 7 
	As to claim 2, Okada ‘591 discloses that the transparent body 30 includes at least one central cavity H2, H3, S.
	As to claim 3, Okada ‘591 discloses that the peripheral portion is arranged at a first lateral side (left side of Fig. 7, corresponding to Ray2, Ray3) of the central output portion (Corresponding to Ray1), and the beam shaping arrangement is disposed such that one or more further beam portions (right side of Fig. 7 Ray2, Ray3) are directed to further peripheral portions of the light output portion arranged at a second lateral side (right side) of the central output portion (Corresponds to Ray1), the second lateral side (right) being arranged opposite of the first lateral side (left).
As to claim 4, Okada ‘591 discloses that the beam shaping arrangement 10 is disposed such that a first beam portion Ray2 is a first peripheral beam, which is directed to a first peripheral portion of the light output portion, and a second beam portion Ray3 is a second peripheral beam, which is directed to a second peripheral portion of the light output portion, the second peripheral portion being arranged laterally further outward relative to the first peripheral portion.
As to claim 5, Okada ‘591 discloses that the first peripheral portion (corresponds to left Ray2 of Fig. 7) and second peripheral portion (Corresponds to left Ray3) are arranged at a first lateral side (left side of Fig. 7) of the central output portion (Corresponds to Ray1) of the light output portion, and-3-6808570.1Applicant: Lumileds LLC tApplication No.: 16/086,254he beam shaping 10 arrangement is disposed such that further beam portions (right side Ray2, Ray3 of Fig. 7) are directed to peripheral portions arranged at a second lateral side (right side of Fig. 7) of the central output portion, the second lateral side being arranged opposite of the first lateral side.
As to claim 6, Okada ‘591 discloses that the beam shaping arrangement is disposed to divide light from the light input portion into at least a first beam portion Ray1, a second beam portion Ray2, and a third beam portion Ray3, the first Ray1, second Ray2 and third beam Ray3 portions being separated in a height direction (Fig. 6, Ray1 is separated from Ray2 Ray3 in height), the beam shaping arrangement being disposed such that the first beam portion is a center beam Ray1, which is directed to the central output portion of the light output portion, and the second beam portion Ray2 is a first peripheral beam, which is directed to a first peripheral portion of the light output portion, and the third beam portion is a second peripheral beam Ray3, which is directed to a second peripheral portion of the light output portion, the second peripheral portion being arranged laterally further outward relative to the first peripheral portion (Fig. 7).
As to claim 7, Okada ‘591 discloses that-4-6808570.1Applicant: Lumileds LLC Application No.: 16/086,254the first and second peripheral portions (Ray2, Ray3 of left side of Fig. 7) are arranged on a first lateral side (left side) of the central output portion, and the beam shaping arrangement is disposed such that one or more further beam portions (Ray2 Ray3 of right side of Fig. 7)are directed to peripheral portions arranged at a second lateral side of the central output portion, the second lateral side being arranged opposite to the first lateral side.
As to claim 8, Okada ‘591 discloses that the beam shaping arrangement includes at least one lateral reflection surface 32b to reflect at least one of the beam portions Ray2 into a lateral direction (Fig. 7).
As to claim 9, Okada ‘591 discloses that the beam shaping arrangement includes at least a first 32b and a second 32c lateral reflection surface, the first lateral reflection surface32b  disposed to reflect at least one of the beam portions Ray2 into a lateral direction towards the second lateral reflection surface 32c, and the second lateral reflection surface disposed to direct the beam portion into a direction at least substantially parallel to the central beam portion toward the light output portion (Figs. 6 and 7).
As to claim 10, Okada ‘591 discloses (Fig. 7) that the beam shaping arrangement is disposed such that at least one of the beam portions Ray2, Ray3 is led to diverge from the central beam portion Ray1 in the height direction and then led to converge towards the central beam portion Ray1 in the height direction.  As seen in Figs. 6 and 7, Ray 1 and the group of Ray2, Ray3 are diverged from each other in the height direction with Ray1 being either above or below in the height direction in the initial part, but then the Rays1-3 are converged into the same height.
As to claim 11, Okada ‘591 discloses that the beam shaping arrangement includes a bridge member (See second annotated Fig. 7, below) extending from the light input portion to the light output portion.

    PNG
    media_image5.png
    584
    495
    media_image5.png
    Greyscale
Second Annotated Fig. 7
As seen in the second annotated Fig. 7, the doted arrow line denotes the bridge member extending from the light input portion to the light output portion.  The term bridge includes at least the scope of a connection, transitional or intermediate route or phase between two adjacent elements. As the specified element is a connection between the two adjacent elements of the light input and the light output, it is a bridge.  
As to claim 12, Okada ‘591 discloses that the beam shaping arrangement is disposed such that both the first and second beam portions Ray2, Ray3 are directed to be at least substantially parallel to the central beam portion Ray1 at the light output portion.  (Figs. 6, 7, Paragraphs 35, 37, 38, 41, all parallel to optical axis)
As to claim 13, Okada ‘591 discloses (Figs. 3 and 5) that the beam shaping arrangement has an extension in lateral direction which is more than twice an extension in the height direction. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kreysar et al. (USPN 5,931,576 A) in view of Okada (US PGPub 2012/0188774 A1, hereinafter Okada ‘774), or alternatively in further view of Wanninger et al. (US PGPub 2006/0083013 A1) and Uke (USPN 5,103,381 A).
As to claim 1, Kreysar et al. discloses (Fig. 1A-1C) A Lighting arrangement including a light source (claim 1), and at least one beam shaping arrangement including a light input portion (4 and related volume) for configured to receive light emitted from the light source and providing a substantially collimated beam as output (see discussion below), a light output portion 6 configured to receive the light output from the light input portion (see discussion below) and emitting a shaped beam, the light output portion 6 being spaced from th

    PNG
    media_image6.png
    620
    448
    media_image6.png
    Greyscale
Kreysar et al.

    PNG
    media_image7.png
    668
    354
    media_image7.png
    Greyscale
Kreysar et al.
Kreysar et al. discloses that the beam shaping arrangement has total internal reflection surfaces (Col. 6, lines 35-36), but does not explicitly state that the material of the beam shaping arrangement is transparent.
Okada ‘774 teaches making a beam shaping arrangement with total internal reflection (Paragraph 39) from transparent material (Paragraph 37).
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to modify Kreysar et al. to make the material of the beam shaping arrangement a transparent material, as taught by Okada ‘774, since the selection from among known suitable materials for their known purposes is generally within the abilities of one having ordinary skill in the art.  Furthermore, as a transparent material will not diffuse the light, as is well-known in the art, the transparent material will decrease the loss of light due to diffusion as compared to a translucent material, as is well-known in the art.
	As to the light input portion providing a substantially collimated beam, since the light is reflected back by the reflection surfaces, it will necessarily have a smaller beam width as compared to the light source without the lens body.  Furthermore, since the beam narrows in the vertical direction and therefore is a substantially collimated beam, at least in the vertical direction.  Furthermore, due to the curved nature of the light paths of Kreysar, the reflections will collimate the light to have smaller angles.
	Alternatively, in the event the Kreysar et al. is found to not be collimating, Wanninger et al. teaches (Figs. 3-5, 21 and 22) curved side surfaces shaped in order to mix and collimate the light by internal reflection in order to prevent imaging of the light source (Paragraph 23, 91 and 102).
Uke teaches (Fig. 3) a collimation pillar with total reflection side surfaces (Col. 4, lines 36-40) wherein input portion comprises a lens 60 (Col. 4, line 34) configured to collimate the beam and mix it to prevent an image (Col. 1, lines 47-65; Col. 4, lines 59-63).  Furthermore, Uke teaches that collimation serves to prevent reduction of the effective beam intensity and to prevent back scattering (Col. 1, lines 9-24).
	Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to modify Kreysar et al. in view of Okada et al. to shape the sides of the elements A-I of Kreysar et al. in order to collimate and mix the light by internal reflection in order to collimate the light and not image the light source, as taught by Kreysar et al. and motivated by Kumar et al.  Furthermore, it would be obvious to one having ordinary skill in the art at the time of the invention to additionally or alternatively incorporate a lens, such as a Fresnel lens onto the input portions of the portions A-I of Kreysar et al. in order to collimate the light and mix it, as taught by Uke in order to  collimate the light to allow for the light to remain coherent over long distances and therefore allow illumination of the headlight beam for long distances and prevent reduction of the effective beam intensity, and prevent back scattering, as taught by Uke.  The input portion will be the included lens and the curved surfaces that collimate and the output portion is the part in the vicinity of the output surface, with the input and output being separated by a small arbitrary distance of an intermediate portion.
As to claim 2, Kreysar et al. in view of Okada ‘774, or alternatively in further view of Wanninger et al. and Uke discloses (Kreysar et al. Figs. 1A-1C) that the transparent body includes at least one central cavity (cavity is at least spacing between section A as it diverges from section F.  
As to claim 3, Kreysar et al. in view of Okada ‘774, or alternatively in further view of Wanninger et al. and Uke discloses (Kreysar et al. Figs. 1A-1C) that said peripheral portion D, F and/or G is arranged at a first lateral side of the central output portion A-C, and the beam shaping arrangement is disposed such that one or more further beam portions E, H and/or I are directed to further peripheral portions of the light output portion arranged at a second lateral side of the central output portion A-C, the second lateral side being arranged opposite of the first lateral side  (Fig. 1A)
As to claim 4, Kreysar et al. in view of Okada ‘774, or alternatively in further view of Wanninger et al. and Uke discloses (Kreysar et al. Figs. 1A-1C) teaches that the beam shaping arrangement is disposed such that a first beam portion (any of D, E, F, H) is a first peripheral beam, which is directed to a first peripheral portion D, E, F, H of the light output portion 6, and a second beam portion (any of G, I or in some cases F, H) is a second peripheral beam, which is directed to a second peripheral portion F, G, H, I of the light output portion 6, the second peripheral portion F, G, H, I being arranged laterally further outward relative to the first peripheral portion D, E, F, H.
As to claim 5, Kreysar et al. in view of Okada ‘774, or alternatively in further view of Wanninger et al. and Uke discloses (Kreysar et al. Figs. 1A-1C) teaches that the first peripheral portion (D or F) and second peripheral  portions (F or G) are arranged at a first lateral side of the central output portion A-C of the light output portion 6, and the beam shaping arrangement is disposed such that further beam portions E, H, I are directed to peripheral portions arranged at a second lateral side of the central output portion A-C, the second lateral side being arranged opposite of the first lateral side.
As to claim 6, Kreysar et al. in view of Okada ‘774, or alternatively in further view of Wanninger et al. and Uke discloses (Kreysar et al. Figs. 1A-1C) teaches that the beam shaping arrangement is disposed to divide light from the light input portion 4 into at least a first beam portion A-C, a second beam portion (E or F), and a third beam portion (F or G), the first A-C, second (D or F) and third beam (F or G) portions being separated in a height direction (at least at the input end), the beam shaping arrangement being disposed such that the first beam portion A-C is a center beam, which is directed to the central output portion of the light output portion 6, and the second beam portion (D or F) is a first peripheral beam, which is directed to a first peripheral portion of the light output portion 6, and the third beam portion (F or G) is a second peripheral beam, which is directed to a second peripheral portion of the light output portion 6, the second peripheral portion (F or G) being arranged laterally further outward relative to th
As to claim 7, Kreysar et al. in view of Okada ‘774, or alternatively in further view of Wanninger et al. and Uke discloses (Kreysar et al. Figs. 1A-1C) teaches that the first (D or F) and second (F or G) peripheral portions are arranged on a first lateral side of the central output portion A-C, and the beam shaping arrangement is disposed such that one or more further beam portions (E, H, I) are directed to peripheral portions arranged at a second -6-5383550-1Applicant: Lumileds LLC Application No.: Not Yet Knownlateral side of the central output portion A-C, th
As to claim 8, Kreysar et al. in view of Okada ‘774, or alternatively in further view of Wanninger et al. and Uke discloses (Kreysar et al. Figs. 1A-1C) teaches that the beam shaping arrangement includes at least one lateral reflection surface (inner and towards center of the peripheral beam segments) to reflect at least one of the beam portions into a lateral direction.  (Col. 6, lines 35 and 36, total internal reflection).  As best seen in Fig. 1C, the peripheral beam portions are deflected at least partially laterally by the inner surfaces (i.e. surfaces facing toward the center) in order to guide the light to the desired peripheral output areas.
As to claim 9, Kreysar et al. in view of Okada ‘774, or alternatively in further view of Wanninger et al. and Uke discloses (Kreysar et al. Figs. 1A-1C) teaches that the beam shaping arrangement includes at least a first (inner) and a second (outer) lateral reflection surface, the first lateral reflection surfac
As to claim 13, Kreysar et al. in view of Okada ‘774, or alternatively in further view of Wanninger et al. and Uke discloses (Kreysar et al. Figs. 1A-1C) teaches that the beam shaping arrangement has an extension in lateral direction which is more than twice an extension in the height direction.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagabuchi (US PGPub 2006/0274621 A1) in view of Okada ‘774.
As to claim 1, Nagabuchi discloses (Figs. 1A-1C and 5) a lighting arrangement including a light source S, and at least one beam shaping arrangement including a light input portion (See annotated Fig. 1A) configured to receive light emitted from the light source S and provide a substantially collimated beam as output (Paragraph 41, parallel light, Fig. 5), a light output portion 6A-6E configured to receive the substantially light output from the light input portion and emit a shaped beam, the light output portion 6A-6E being spaced from th

    PNG
    media_image8.png
    526
    587
    media_image8.png
    Greyscale
Nagabuchi

    PNG
    media_image9.png
    363
    504
    media_image9.png
    Greyscale
Nagabuchi

    PNG
    media_image2.png
    298
    484
    media_image2.png
    Greyscale
Annotated Fig. of Nagabuchi
Nagabuchi discloses that the beam shaping arrangement has total reflection surfaces (Paragraph 41) and the material is high light transmittance (Paragraph 45), but does not explicitly state that the material of the beam shaping arrangement is transparent.
Okada ‘774 teaches making a beam shaping arrangement with total internal reflection (Paragraph 39) from transparent material (Paragraph 37).
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to modify Nagabuchi to make the material of the beam shaping arrangement a transparent material, as taught by Okada ‘774, since the selection from among known suitable materials for their known purposes is generally within the abilities of one having ordinary skill in the art.  Furthermore, as a transparent material will not diffuse the light, as is well-known in the art, the transparent material will decrease the loss of light due to diffusion as compared to a translucent material, as is well-known in the art.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN Y HORIKOSHI whose telephone number is (571)270-7811. The examiner can normally be reached M-W, 2-10PM EDT; Alternate Th 2-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Raj Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.Y.H/           Examiner, Art Unit 2875                                                                                                                                                                                             

/ELMITO BREVAL/           Primary Examiner, Art Unit 2875